Citation Nr: 1449300	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-40 605A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Whether the reduction of a 40 percent rating for right cubital tunnel syndrome (CTS) to a noncompensable rating was proper.  

2.  Whether the reduction of a 30 percent rating for left CTS to a noncompensable rating was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from August 1990 to August 1994; from February 2003 to August 2003; and from June 2006 to September 2007.  

This matter came before the Board of Veterans' Appeals (Board) from an October 2009 a rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which effective January 1, 2010, reduced an initial 40 percent rating assigned by rating decision in May 2008 for right CTS to a noncompensable evaluation and which also reduced an initial 30 percent rating assigned by that same rating decision for left CTS of 30 percent to a noncompensable evaluation.  The initial ratings had both been made effective September 18, 2007 (and, thus, the 40 percent and 30 percent ratings had been in effect for less than 5 years).  

In response to a June 2009 rating decision proposing to reduce the evaluations for CTS of each upper extremity, the Veteran requested a hearing.  By RO letter in August 2009, he was informed that the hearing was scheduled for October 2, 2009.  However, without explanation the Veteran failed to attend that hearing.  

In VA Form 9, Appeal to the Board, dated in September 2010, the Veteran requested that he first be afforded a hearing before a Decision Review Officer (DRO) of the RO and then a travel Board hearing.  The DRO hearing was scheduled for September 8, 2011.  The November 2011 Supplemental Statement of the Case (SSOC) indicates that the DRO hearing was actually held.  However, correspondence in September 2011 from the Veteran and also from his service representative indicate that he cancelled such a hearing in favor of an Informal Conference and agreed to report for a VA examination.  

The Veteran testified at the RO in August 2012, before the undersigned sitting at the RO in Columbia, South Carolina (called a travel Board hearing).  A transcript thereof is in the claim file.  At that hearing the Veteran submitted additional evidence, together with a waiver of initial RO consideration thereof.  

A December 2013 rating decision noted that VA Form 21-0891 (VA/DOD Joint Disability Evaluation Board Claim) had been received on August 10, 2012.  That decision found that for Disability Evaluation System (DES) purposes only a 10 percent rating was assigned for mild right CTS (referred to in a Physical Evaluation Board (PEB) report (contained in VBMS) as right upper extremity radiculopathy), and that for DES purposes only a 10 percent rating was assigned for mild left CTS (referred to in a PEB report as left upper extremity radiculopathy).  However, inasmuch as this was for DES purposes only, there was no change in the reduction of each disability herein at issue to a noncompensable disability evaluation.  

The Board notes that the Veteran has multiple service-connected disabilities, in addition to those on appeal.  These include service-connected disabilities of the upper extremities, e.g., left shoulder degenerative joint disease (DJD) with rotator cuff impingement syndrome and subacromial bursitis, rated 20 percent disabling; DJD and tendinosis of the left elbow, rated 10 percent disabling; and post-traumatic arthritis of the second left metacarpophalangeal (MCP) joint, assigned a noncompensable disability rating.  

Generally, in increased ratings claims a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) claim will be considered part and parcel of the increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, the Veteran testified that he worked for the U.S. Post Office, although continued employment might be tentative.  Moreover, an October 2014 rating decision noted that a claim for a TDIU rating was deferred.  As this matter has not been adjudicated by the RO, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.  



REMAND

On VA examination in January 2008 the Veteran complained of constant bilateral elbow pain over the areas of the cubital tunnels.  He had had numbness and paresthesias of the 4th and 5th fingers of each hand.  On examination he had tenderness to palpation and paresthesias with palpation of the cubital tunnels.  Elbow flexion test for ulnar nerve compression was strongly positive, bilaterally.  Bilateral elbow flexion strength was 4/10, bilaterally, due to diminished effort from pain.  Sensory examination was normal.  The pertinent diagnosis was bilateral CTS.  

Based on the January 2008 VA examination, the May 2008 rating decision granted service connection and assigned initial ratings for CTS on the right and the left, at 40 percent and 30 percent, respectively, from September 18, 2007.  

On VA examination in June 2009 the Veteran reported that when he slept in the wrong position he would sometimes awaken with numbness in the 4th and 5th fingers of one or both hands.  He had no other complaints suggesting peripheral nerve dysfunction.  On examination he had normal muscle mass, tone, strength, primary sensation, and tendon reflexes in the right hand.  There were no abnormalities of the left hand.  The diagnosis was that he had CTS only when the ulnar nerves were persistently stretched by flexion of the elbows in abnormal positions when sleeping but no abnormality was present on examination.  "Thus, a diagnosis of [CTS] is tenuous at best."  

On VA examination in January 2011 the diagnoses included bilateral DJD and tendinosis of the elbows with subjective but no objective disability of cubital syndrome (and it was observed that the last electromygraphic (EMG) study was negative).  

On VA examination in October 2012 it was reported that a November 2010 EMG had been negative.  The examiner commented that no evidence of ulnar nerve neuropathy was found.  

At the August 2012 travel Board hearing the Veteran testified that he had pain in his arms from the elbows down to his ring (4th) and little (5th) fingers, with numbness on pressure.  This was in the distribution of the ulnar nerve.  His symptoms were a little worse on the left than the right.  Private surgery for left CTS was scheduled in about four (4) weeks, with physical therapy thereafter, and if successful surgery might be performed for his right CTS.  His symptoms were not affected by weather and, so, they were not arthritic in nature but purely neurological.  The pain interrupted his sleeping.  He had difficulty holding things and had to keep switching hands.  He had to wear a splint at night on both arms to keep his arms in certain positions to sleep.  His elbows, wrists, and hands became tired the longer he used them.  He could effectively use his hand for between 5 to 10 minutes at a time, including driving and shifting gears of a vehicle.  He could not even use the arm rests of a vehicle.  He also had decreased strength, such that he could not use his arms for longer than 15 minutes.  He also had cramps and weakness.  

The Veteran also testified that he could feed himself regularly if he ate quickly and kept his wrists at a proper angle.  He could not put his elbows, wrists, and hands at a 45 degrees angle.  He had limitations at work, being able to use his upper extremities for only about 30 minutes, after which he had to rest and stretch his arms.  Stretching would temporarily relief his numbness.  He was right handed.  

The Veteran conceded that at the time of the reduction he was not receiving VA outpatient treatment (VAOPT) because he had been told that there was nothing that could be done for his conditions.  The Veteran's service representative stated that electrodiagnostic tests had shown that the Veteran's CTS, bilaterally, had gotten worse rather than better.  The Veteran testified that he worked for the U.S. Post Office.  However, his continued employment there was subject to the outcome of his left CTS surgery and any work-place accommodations which could be made.  The Veteran further testified that all of his current treatment for bilateral CTS was from private sources because VA had indicated that there was nothing more that could be done for him.  The Veteran used a cane as an ambulatory aid, sometimes even at work.  However, it was also noted that he had service-connected problems with his legs related to his back surgery.  

At the travel Board hearing the Veteran submitted additional evidence, with a waiver of initial RO consideration.  This includes a July 2012 report of private nerve conduction velocity studies (NCVS) which yielded findings most consistent with bilateral compressive ulnar neuropathy at the elbow which was most likely mild. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8616, neuritis of the ulnar nerve warrants a 10 percent rating when mild and affecting either the dominant or non-dominant upper extremity.  When moderate 30 percent is warranted for neuritis of the dominant and 20 percent for the non-dominant upper extremity.  When severe, 40 percent is warranted for the dominant and 30 percent for the non-dominant upper extremity.  Under 38 C.F.R. § 4.123 the maximum rating for neuritis not characterized by organic changes is for moderate involvement.  

Received in December 2013, after the most recent Supplemental Statement of the Case (SSOC) in November 2011 and the August 2012 travel Board hearing, was a private operative report showing that the Veteran had a left cubital tunnel release with anterior subcutaneous transposition.  No waiver of initial RO consideration of this evidence was submitted with this evidence.  

In sum, the VA examination upon which the ratings for bilateral CTS were reduced suggested that the Veteran did not have active and disabling bilateral CTS.  However, subsequent evidence indicates the he had active and disabling bilateral CTS.  In particular, the 2012 private NCVS found evidence of mild bilateral CTS and, moreover, the Veteran has recently had surgery for left CTS.  However, the degree of any impairment or dysfunction following this recent surgery is currently unknown.  

Based on the foregoing, the Board concludes that an up-to-date VA rating examination is in order to determine the current level of severity of the bilateral CTS.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran or his representative should be contacted and requested to clarify whether it is believed that any private records not currently on file would be relevant or material to his current appeal.  If either responds in the positive, the Veteran should be requested to execute and return to VA the required releases together with complete and up-to-date information as to the current and full address of the custodians of such records so that an attempt may be made to obtain them.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims files.

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Afford the Veteran a VA neurology examination.  

The claims files, including a copy of this REMAND, should be provided to the examiner, the examiner should review the claims files in conjunction with the examination, and the examiner should annotate his or her report as to whether the claims files was reviewed.  

The examiner is requested to record findings as to the severity of the Veteran's right and left CTS, including all manifestations of sensory or motor impairment, or both, if any.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies should be accomplished, to include an electromyogram or nerve conduction velocity studies, or both, if indicated.  

The examiner should clearly indicate whether there is impairment or dysfunction due to right CTS or left CTS, or both, and whether such impairment is solely sensory or also affects motor function.  The examiner is requested to classify whether such impairment is (a) mild, (b) moderate, or (c) severe.  

3.  The RO should notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained and associated with the Veteran's claim files which shows that notice scheduling the examination was sent to his last known address. Documentation should be also be obtained and associated with the Veteran's claims files demonstrating any notice that was sent was returned as undeliverable.  

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If the benefits sought remain denied, furnish to the Veteran and his representative with an SSOC and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

